DETAILED ACTION
This office action is in response to applicant’s communication filed 12/04/2020.
Claim(s) 1-36 have been considered. 
-	Claim(s) 1-36 are pending.
-	Claim(s) 1-36 has/have been subjected to a restriction requirement and claims 24-35 have been elected without traverse based on a telephonic election by applicant’s representative as described below. 
-	Claim(s) 1-23 and 36 have been withdrawn from consideration.
-	Claim(s) 24-35 have been rejected as described below.  
-	This action is NON-FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Examiner acknowledges the entry of following Information Disclosure Statement (IDS) document(s) from applicant:
The information disclosure(s) statement filed 01/30/2020, 03/18/2020, 04/27/2020, 06/17/2020, 03/10/2021, 05/05/2021, 01/17/2022, and 02/17/2022.
Note, one foreign reference from IDS filed 06/17/2020 has not been consider due to the lack of a translated document or a concise explanation of relevance. 
Also note, the title of the non-patent literature mentioned in IDS filed 03/10/2021 does not match with the attached document provided by the applicant. Accordingly, 

Priority
Acknowledgment has been made that this application is a divisional of application no 16155340 filed 10/09/2018, which is a CON of 15689572 and 15689483 filed 08/29/2017, both of which claim priority from a prior filed application US provisional 61/381,390 filed 08/30/2016.
Acknowledgment has also been made regarding applicant claiming for priority as CON application directly from the prior filed application 15689572 filed 08/29/2017, which as mentioned above, claims priority from a prior filed application US provisional 61/381,390 filed 08/30/2016. 
Note, acknowledgment has also been made that the parent applications 15689572 and 15689483 filed 08/29/2017 are continuation in part of several applications (14/204,350, 14/204,451, 14/204,544, 14/204,265), all of which claim priority from a prior filed application US provisional 61/821,433 filed 05/09/2013. However, none of these parent cases include subject matter described and claimed for the elected claim set of the instant application in any part of their disclosure, hence a benefit for date of priority from those parent case has not been given for this instant application. 

Specification 
The disclosure filed on 01/30/2020 is objected to due to having below minor informalities:
The title of the disclosure is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Drawings
The drawings filed 01/30/2020 are considered and accepted for examination by the examiner.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Group I - Claims 1-23 (While G05D7/0617 seems closest if this set were to be elected, this set's claimed inventive subject matter focuses on a different concept with specific structural and functional details such as connections of valves, pumps etc. and wireless communication aspect along with user interface related details for controlling a fluid jet machine.)
II. Group II (elected) - Claims 24-35 (G05D7/0617 - Claimed inventive subject matter focuses on a different concept - the programming to learn a pattern of the openings defined in a face plate and utilizing the learned pattern for the cleaning operation).
III. Group III - Claim 36 - Attorney confirmed that the filed claim 36 seems incomplete (half of the claim got cut off while filing). It is not determinable at this point if the claimed inventive subject matter is close to group I or II, however, with the currently filed incomplete 
The inventions are independent or distinct, each from the other because:
Inventions of Groups I, II, and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination of Group II, for example, has separate utility such as at least the programming to learn a pattern of the openings defined in a face plate and utilizing the learned pattern for the cleaning operation. Also, details regarding the connections of various structures of a fluid jet machine, utilization of a user interface and nature of connection between human operator and the machine of Group I, for example, have separate utility. Group III, for example, also has details of structures and details of sequential aligning a lance that have separate utility. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
- the inventions have acquired a separate status in the art in view of their different classification 
- the inventions have acquired a separate status in the art due to their recognized divergent subject matter 
- the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
These abovementioned differences in the details of the claimed inventive subject matter in the 3 groups of claims are making them distinct inventions from each other, creating a search and examination burden. Group II, for example, has different concept(s) necessary for a search strategy such as at least the programming to learn a pattern of the openings defined in a face plate and utilizing the learned pattern for the cleaning operation, along with some structural and positional details of heat exchanger and fluid jet machine. Group I on the other hand, has concept(s) such as details regarding the connections of various structures of a fluid jet machine, utilization of a user interface and nature of connection between human operator and the machine. Lastly, Group III, for example, has details of structures and details of sequential aligning a lance that needs to be part of search strategy, but are not required for searching the other 2 groups. 
During a telephone conversation with applicant’s representative, Fiona Ferguson on February 10, 2022 at the phone no 403-512-6827, a provisional election was made without traverse to prosecute the invention of Group II, claim(s) 24-35.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim(s) 1-23, and 36 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claim(s) 24 is/are objected to because of the following informalities: 
Claim 24 in 1st limitation recites, “a fluid jet machine positionable proximate a heat exchanger to be cleaned”, where the word “positionable” appears to be grammatically incorrect. Accordingly, examiner has read this to be “a fluid jet machine positioned proximate a heat exchanger to be cleaned”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Comparison table for Reference Patent No # 10747238:
Instant application # 16776770
Reference Patent No # 10747238
24. A system for cleaning heat exchanger tubes comprising: a fluid jet machine positionable proximate a heat exchanger to be cleaned; 
wherein, during performance of a cleaning operation, the fluid jet machine operatively connects to a pump which pumps fluid under high pressure through a nozzle on the fluid jet machine and into openings defined in a face plate of the heat exchanger; 




a computing device; 
programming installed in the computing device and operable to control the fluid jet machine and the cleaning operation; 










wherein the software includes programming to move a nozzle of an indexer from one of the plurality of spaced apart openings in the pattern to another of the plurality of spaced apart openings upon fingertip contact with one of the plurality of selectable options on the touch screen.
an electronic computing device of a size suitable to be held in one or both hands of a human operator when the human operator is in an immediate vicinity of a fluid jet machine;
software provided in or to the electronic computing device for controlling the fluid jet machine and performing an operation with the fluid jet machine;
wherein the software includes programming to learn a pattern of a plurality of spaced 
wherein the software includes programming to move a nozzle of an indexer from one of the plurality of spaced apart openings in the pattern to another of the plurality of spaced apart openings upon fingertip contact with one of the plurality of selectable options on the touch screen.

No similar claim limitation(s).
26. The system of claim 24, further comprising a laser provided on the fluid jet machine and being operatively engaged with the computing device; wherein the laser is utilized in the learning of the pattern of the openings defined in the face plate.
No similar claim limitation(s).

No similar claim limitation(s).


Claim(s) 24, 28-29, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 of U.S. Patent No. 10747238 in view of Gardner (US 20120055512 A1).
Claim 24 of the instant application recites similar limitations as claim 4 of the patent. The differences between the claim 24 of the instant application and claim 4 of the patent is that the instant application recites additional limitation, “[a fluid jet machine] positionable proximate [a heat exchanger]”, and the connection related details in “wherein, during performance of a cleaning operation, the fluid jet machine operatively connects to a pump which pumps fluid under high pressure through [a nozzle on the fluid jet machine …]”. Gardner in ¶0044 teaches, “Assembly 10 allows for automated tube lancing of a heat exchanger 12 or other piping or equipment used in an industrial facility such as, for example, a petrochemical plant or oil refinery. Assembly 10 is positioned adjacent exchanger 12 to be cleaned. Assembly 10 can facilitate the delivery of one or more streams of cleaning materials such as high-pressure water and/or chemicals to the inside of tubes 88 (see FIG. 4) inside exchanger 12.” Gardner also teaches in ¶0049, “Pump 60 disposed on trailer 62 supplies pressurized cleaning materials to assembly 10 via tubing 64.” and in ¶0052, “A tip end 92 of cleaning lance 90 (as shown in FIGS. 6-10) may be inserted into and through each of tubes 88 of exchanger 12 by passing tip end 92 of cleaning lance 90 through open ends 86 of tubes 88 provided on tube sheet 80.” Gardner is an art in the area of interest as it teaches, an automated heat exchanger tube cleaning assembly and system (see Abstract). Claim 24 of the instant application is an obvious variant of claim 4 of the Patent No # 10747238 in view of Gardner, and therefore is not patentably distinct. One of ordinary skill in the art could modify claim 4 of the patent in view of Gardner to add, “[a fluid jet machine] positionable proximate [a heat exchanger]”, and the connection related details in “wherein, during performance of a cleaning operation, the fluid jet machine operatively connects to a pump which pumps fluid under high pressure through [a nozzle on the fluid jet machine …]”. One would have been motivated to do so because doing so would improve the heat exchanger cleaning system and method by allowing to utilize well-known features of the art such as an automated cleaning using the specific structural connections of a fluid jet machine and other necessary arrangement of equipment as taught by Gardner in ¶0044, ¶0049, ¶0052 etc.
Claim 28 is rejected for the similar reasons as stated above (note, claim 28 has one less limitation regarding the connection of pump from the differences stated above between claim 24 of the instant application and claim 4 of the reference patent no 10747238).
Claim 29 of the instant application depends on claim 28 therefore includes the limitation of claim 28. Claim 29 therefore also recites similar limitation as claim 4 of U.S. Patent No. 10747238 in view of Gardner (US 20120055512 A1). Claim 29 recites additional limitation, wherein the learning of the pattern of the plurality of tubes includes: determining a pattern of openings to the plurality of tubes in a face plate of the heat exchanger. Claim 4 (including claim 
Claim 31 of the instant application depends on claim 28 therefore includes the limitation of claim 28. Claim 31 therefore also recites similar limitation as claim 4 of U.S. Patent No. 10747238 in view of Gardner (US 20120055512 A1). Claim 31 recites additional limitation, wherein the determining of the pattern of openings is accomplished using a laser to locate the openings in the face plate. Gardner in [0057] teaches, “As illustrated in FIG. 15, an independent laser (or other sensor) surface scanning device 100 can be utilized to determine three dimensional ("3-D") coordinate targets and create a full resolution digital map of head flange 84, tube sheet 80, tubes 88 and tube open ends 86 of heat exchanger 12.” Also, it teaches in [0072] - “The system can include a laser surface scanning device 100 for capturing three dimensional coordinates corresponding to the location of the tubes 88 in the heat exchanger 12 to be cleaned, a heat exchanger tube cleaning lance 90, a heat exchanger tube cleaning lance positioning device 91, and a motion control computer 120 for controlling the motion of the heat exchanger tube cleaning lance positioning device 91 with respect to the tubes 88 in the heat exchanger 12 based upon the three dimensional coordinates captured by the laser surface scanning device 100.”; [0018] - “The motion of the tube cleaning device can be automatically navigated to the plurality of tubes on the tube sheet that define the perimeter of the cleaning region or to the one or more tubes located within the cleaning region using the motion control computer.” Claim 31 of the instant application is an obvious variant of claim 4 of the Patent No # 10747238 in view of Gardner, and therefore is not patentably distinct. One of ordinary skill in the art could modify claim 4 of the patent in view of Gardner to add, the determining of the pattern of openings is accomplished using a laser to locate the openings in the face plate. One would have been 
Claim 32 of the instant application depends on claim 28 therefore includes the limitation of claim 28. Claim 32 therefore also recites similar limitation as claim 4 of U.S. Patent No. 10747238 in view of Gardner (US 20120055512 A1). Claim 32 recites additional limitation, wherein the determining of the pattern of openings is accomplished by manually aligning the nozzle on the fluid jet machine with a sample number of openings in the face plate. Gardner in [0057] and [0078-80] teaches, aligning the tube cleaning device with the heat exchanger tubes based upon the tube locations determined by the digital survey, and that an operator can utilize motion control computer 120, control console 20, command station 44 and video cameras 30a, 30b, 30c & 30d to identify specific groups of tubes 88 on tube sheet 80 for cleaning. The operator can select these groups of tubes 88 by, for example, identifying specific sections or regions of tube sheet 80 containing these groups of tubes 88. The operator can then navigate the motion of one or more lances 90 to clean these groups of tubes 88. It also teaches that lances 90 can be located within guide tubes 94. Lances 90 can be positioned such that their tip ends 92 align with the open ends 86 of the tubes 88 of exchanger 12. In an illustrative embodiment, the spacing between each lance 90 can be set manually using a bracelet 191 that slips over guide tubes 94 and/or lances 90. Claim 32 of the instant application is an obvious variant of claim 4 of the Patent No # 10747238 in view of Gardner, and therefore is not patentably distinct. One of ordinary skill in the art could modify claim 4 of the patent in view of Gardner to add, wherein the determining of the pattern of openings is accomplished by manually aligning the nozzle on the 
Claim 33 of the instant application depends from claim 32 and recites an additional limitation, “wherein the manually aligning of the nozzle includes controlling movement of the nozzle with the computer.” that is taught by the citations of Gardner as described for claim 32 above. Hence, it is rejected based on the similar reasons as stated above for claim 32.
Claim 34 of the instant application depends on claim 33 therefore includes the limitation of claim 33. Claim 34 therefore also recites similar limitation as claim 4 of U.S. Patent No. 10747238 in view of Gardner (US 20120055512 A1). Claim 34 recites additional limitation, wherein the controlling of the movement of the nozzle with the computer is accomplished by manipulating icons on a user interface of the computer. Gardner in Fig. 24a, 24b, [0094] and [0096] teaches, symbols on screen that are manipulated by the operator, for example, by color-coding for specific tubes to be cleaned. Claim 34 of the instant application is an obvious variant of claim 4 of the Patent No # 10747238 in view of Gardner, and therefore is not patentably distinct. One of ordinary skill in the art could modify claim 4 of the patent in view of Gardner to add, wherein the manually aligning of the nozzle includes controlling movement of the nozzle with the computer. One would have been motivated to do so because doing so would improve the heat exchanger cleaning system and method by allowing to utilize well-known features of the art such as enabling operator control by convenient color-coding and similar manipulations on the screen for cleaning operations as taught by Gardner in Fig. 24a, 24b, [0094] and [0096] etc.

Claim(s) 25 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 of U.S. Patent No. 10747238 in view of Gardner (US 20120055512 A1) in further view of Balzer (US 6681839 B1).
Claim 25 of the instant application depends on claim 24 therefore includes the limitation of claim 24. Claim 25 therefore also recites similar limitation as claim 4 of U.S. Patent No. 10747238 in view of Gardner (US 20120055512 A1). Claim 25 recites additional limitation, further comprising a camera provided on the fluid jet machine and being operatively engaged with the computing device; wherein the camera is utilized in the learning of the pattern of the openings defined in the face plate. Gardner in Fig. 1, and ¶0049-50 teaches cameras on the fluid jet assembly feeding images to command station. However, Gardner does not explicitly teach the camera(s) being utilized in the learning of the pattern of the openings. Balzer art then teaches the utilization of cameras for the learning of the pattern of the openings in Balzer, Fig. 3, C4,L30-35, C7,L6-14. Claim 25 of the instant application is an obvious variant of claim 4 of the U.S. Patent No. 10747238 in view of Gardner and Balzer, and therefore is not patentably distinct. One of ordinary skill in the art could modify claim 4 of U.S. Patent No. 10747238 in view of Gardner and Balzer to recite cameras to be utilized in the learning of the pattern of the openings. One would have been motivated to do so because doing so would enable more efficient and flexible control of cleaning operation to be achieved due to realizing various advantages, for example, since Gardner’s camera(s) can be repositioned and zoomed as desired, it would have been an well-known alternative way of utilizing the already existing camera(s) on a desired part of the system to acquire image signal(s) from the camera(s) and then allow the computer controller to analyze the image signal(s) identify each open end and associated structures on the tube sheet 
	Claim 30 of the instant application depends from claim 28 and recites an additional limitation that is similar to the above additional limitation of claim 25 of the instant application. Hence, it is rejected based on the similar reasons as stated above for claim 25. 

Claim(s) 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 of U.S. Patent No. 10747238 in view of Gardner (US 20120055512 A1) in further view of Gan (US 5838882 A).
Claim 26 of the instant application depends on claim 24 therefore includes the limitation of claim 24. Claim 26 therefore also recites similar limitation as claim 4 of U.S. Patent No. 10747238 in view of Gardner (US 20120055512 A1). Claim 26 recites additional limitation, further comprising a laser provided on the fluid jet machine and being operatively engaged with the computing device; wherein the laser is utilized in the learning of the pattern of the openings defined in the face plate. Gardner in Fig. 15, and ¶0057, 0072, 0010, 0018, and 0060 teaches a laser surface scanning device being utilized to determine 3-D coordinate targets and create a full resolution digital map of head flange 84, tube sheet 80, tubes 88 and tube open ends 86 of heat exchanger 12 and that the system can include a laser surface scanning device 100 for capturing three dimensional coordinates corresponding to the location of the tubes 88 in the heat exchanger 12 to be cleaned, a heat exchanger tube cleaning lance 90, a heat exchanger tube cleaning lance positioning device 91, and a motion control computer 120 for controlling the motion of the heat exchanger tube cleaning lance positioning device 91 with respect to the tubes 88 in the heat exchanger 12 based upon the three dimensional coordinates captured by the laser surface 
Claim 27 of the instant application depends on claim 24 therefore includes the limitation of claim 24. Claim 27 therefore also recites similar limitation as claim 4 of U.S. Patent No. 10747238 in view of Gardner (US 20120055512 A1). Claim 27 recites additional limitation, further comprising a distance sensor provided on the fluid jet machine and being operatively engaged with the computing device; wherein the distance sensor is utilized in the learning of the pattern of the openings defined in the face plate. Gardner in Fig. 15, and ¶0057, 0072, 0010, 0018, and 0060 teaches a laser surface scanning device being utilized to determine 3-D .

Claim(s) 35 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 of U.S. Patent No. 10747238 in view of Gardner (US 20120055512 A1) in further view of Saxon (US 20040035445 A1).
Claim 35 of the instant application depends on claim 28 therefore includes the limitation of claim 28. Claim 35 therefore also recites similar limitation as claim 4 of U.S. Patent No. 10747238 in view of Gardner (US 20120055512 A1). Claim 35 recites additional limitation, further comprising: storing the learned pattern of openings in a memory of the computer. Gardner further teaches storing the learned patterns of openings in the motion control computer in [0012]. However, Gardner does not explicitly teach the storing in a memory of the computer. Saxon explicitly teaches storing similar types of data in a memory (data storage) of the computer in Saxon, [0042]. Claim 35 of the instant application is an obvious variant of claim 4 of the U.S. Patent No. 10747238 in view of Gardner and Saxon, and therefore is not patentably distinct. One of ordinary skill in the art could modify claim 4 of U.S. Patent No. 10747238 in view of Gardner and Saxon to recite storing the learned data in a memory. One would have been motivated to do so because doing so would enable more efficient and flexible control of cleaning operation to be achieved due to realizing various advantages, for example, it would have been a well-known and 

Comparison table for Reference Patent No # 10401878:
Instant application # 16776770
Reference Patent No # 10401878
24. A system for cleaning heat exchanger tubes comprising: 
a fluid jet machine positionable proximate a heat exchanger to be cleaned; 
wherein, during performance of a cleaning operation, the fluid jet machine operatively connects to a pump which pumps fluid under high pressure through a nozzle on the fluid jet machine and into openings defined in a face plate of the heat exchanger; 

       



wherein the programming is configured to learn a pattern of the openings defined in the face plate and utilizes the learned pattern to move the nozzle progressively from one opening to another during the performance of the cleaning operation.

providing a water-jet cleaning system including n X-Y indexer … 





A method of cleaning a plurality of tubes in a tube bundle of a heat exchanger, wherein each tube has a bore having an opening thereto defined in a face plate provided at one end of the tube bundle;


mapping, with the communication device, the pattern of the plurality of openings in the face plate; and initiating the cleaning operation by contacting the user interface with the hand of the operator.

No similar claim limitation(s).
26. The system of claim 24, further comprising a laser provided on the fluid jet machine and being operatively engaged with the computing device; wherein the laser is 

27. The system of claim 24, further comprising a distance sensor provided on the fluid jet machine and being operatively engaged with the computing device; wherein the distance sensor is utilized in the learning of the pattern of the openings defined in the face plate.
No similar claim limitation(s).


Claim(s) 24, 28-29, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 16 of U.S. Patent No. 10401878 in view of Gardner (US 20120055512 A1).
Claim 24 of the instant application recites similar limitations as claim 16 of the patent. The differences between the claim 24 of the instant application and claim 16 of the patent is that the instant application recites additional limitation, “[a fluid jet machine] positionable proximate [a heat exchanger]”, the connection related details in “wherein, during performance of a cleaning operation, the fluid jet machine operatively connects to a pump which pumps fluid under high pressure through a nozzle on [the fluid jet machine]”, and [utilizes the learned pattern] to move the nozzle progressively from one opening to another. Gardner in ¶0044 teaches, “Assembly 10 allows for automated tube lancing of a heat exchanger 12 or other piping or equipment used in an industrial facility such as, for example, a petrochemical plant or oil refinery. Assembly 10 is positioned adjacent exchanger 12 to be cleaned. Assembly 10 can facilitate the delivery of one “Pump 60 disposed on trailer 62 supplies pressurized cleaning materials to assembly 10 via tubing 64.” and in ¶0052, “A tip end 92 of cleaning lance 90 (as shown in FIGS. 6-10) may be inserted into and through each of tubes 88 of exchanger 12 by passing tip end 92 of cleaning lance 90 through open ends 86 of tubes 88 provided on tube sheet 80.” Gardner also teaches, [0059] - “The position of scanning device 100 and the position of tubes 88 can be synchronized for computer numerically controlled (CNC) operation. Then the operator can switch between joystick controller 70 or complete automation as desired.”; [0072] - “The system can include a laser surface scanning device 100 for capturing three dimensional coordinates corresponding to the location of the tubes 88 in the heat exchanger 12 to be cleaned, a heat exchanger tube cleaning lance 90, a heat exchanger tube cleaning lance positioning device 91, and a motion control computer 120 for controlling the motion of the heat exchanger tube cleaning lance positioning device 91 with respect to the tubes 88 in the heat exchanger 12 based upon the three dimensional coordinates captured by the laser surface scanning device 100.”; [0018] - “The motion of the tube cleaning device can be automatically navigated to the plurality of tubes on the tube sheet that define the perimeter of the cleaning region or to the one or more tubes located within the cleaning region using the motion control computer.” Gardner is an art in the area of interest as it teaches, an automated heat exchanger tube cleaning assembly and system (see Abstract). Claim 24 of the instant application is an obvious variant of claim 16 of the Patent No # 10401878 in view of Gardner, and therefore is not patentably distinct. One of ordinary skill in the art could modify claim 16 of the patent in view of Gardner to add, “[a fluid jet machine] positionable proximate [a heat exchanger]”, and the connection related details in “wherein, during performance of a cleaning operation, the fluid jet machine operatively connects to a pump which pumps fluid under high pressure through a nozzle [on the fluid jet machine …]” and [utilizes the learned pattern] to move the nozzle progressively from one opening to another. One would have been motivated to do so because doing so would improve the heat exchanger cleaning system and method by allowing to utilize well-known features of the art such as an automated cleaning using the specific structural connections and automation functionalities of a fluid jet machine and other necessary arrangement of equipment as taught by Gardner in ¶0044, ¶0049, ¶0052, [0018], [0059], [0072] etc.
Claim 28 is rejected for the similar reasons as stated above (note, claim 28 has one less limitation regarding the connection of pump from the differences stated above between claim 24 of the instant application and claim 16 of the reference patent no 10401878).
Claim 29 of the instant application depends on claim 28 therefore includes the limitation of claim 28. Claim 29 therefore also recites similar limitation as claim 16 of U.S. Patent No. 10401878 in view of Gardner (US 20120055512 A1). Claim 29 recites additional limitation, wherein the learning of the pattern of the plurality of tubes includes: determining a pattern of openings to the plurality of tubes in a face plate of the heat exchanger. Claim 16 (including claim 14 subject matter) of reference patent no 10401878 already recites the pattern to be pattern of openings to the plurality of tubes in a face plate of a heat exchanger. 
Claim 31 of the instant application depends on claim 28 therefore includes the limitation of claim 28. Claim 31 therefore also recites similar limitation as claim 16 of U.S. Patent No. 10401878 in view of Gardner (US 20120055512 A1). Claim 31 recites additional limitation, wherein the determining of the pattern of openings is accomplished using a laser to locate the openings in the face plate. Gardner in [0057] teaches, “As illustrated in FIG. 15, an independent 
Claim 32 of the instant application depends on claim 28 therefore includes the limitation of claim 28. Claim 32 therefore also recites similar limitation as claim 16 of U.S. Patent No. 10401878 in view of Gardner (US 20120055512 A1). Claim 32 recites additional limitation, wherein the determining of the pattern of openings is accomplished by manually aligning the nozzle on the fluid jet machine with a sample number of openings in the face plate. Gardner in [0057] and [0078-80] teaches, aligning the tube cleaning device with the heat exchanger tubes based upon the tube locations determined by the digital survey, and that an operator can utilize motion control computer 120, control console 20, command station 44 and video cameras 30a, 30b, 30c & 30d to identify specific groups of tubes 88 on tube sheet 80 for cleaning. The operator can select these groups of tubes 88 by, for example, identifying specific sections or regions of tube sheet 80 containing these groups of tubes 88. The operator can then navigate the motion of one or more lances 90 to clean these groups of tubes 88. It also teaches that lances 90 can be located within guide tubes 94. Lances 90 can be positioned such that their tip ends 92 align with the open ends 86 of the tubes 88 of exchanger 12. In an illustrative embodiment, the spacing between each lance 90 can be set manually using a bracelet 191 that slips over guide tubes 94 and/or lances 90. Claim 32 of the instant application is an obvious variant of claim 16 of the Patent No # 10401878 in view of Gardner, and therefore is not patentably distinct. One of ordinary skill in the art could modify claim 16 of the patent in view of Gardner to add, wherein the determining of the pattern of openings is accomplished by manually aligning the nozzle on the fluid jet machine with a sample number of openings in the face plate. One would have been motivated to do so because doing so would improve the heat exchanger cleaning system and method by allowing to utilize well-known alternative features of the art such as enabling operator control to achieve manual alignment/positioning of nozzles in order to learn and later use the learning for cleaning operations as taught by Gardner in ¶0057, ¶0078-80 etc.
Claim 33 of the instant application depends from claim 32 and recites an additional limitation, “wherein the manually aligning of the nozzle includes controlling movement of the nozzle with the computer.” that is taught by the citations of Gardner as described for claim 32 above. Hence, it is rejected based on the similar reasons as stated above for claim 32.
Claim 34 of the instant application depends on claim 33 therefore includes the limitation of claim 33. Claim 34 therefore also recites similar limitation as claim 16 of U.S. Patent No. 10401878 in view of Gardner (US 20120055512 A1). Claim 34 recites additional limitation, wherein the controlling of the movement of the nozzle with the computer is accomplished by manipulating icons on a user interface of the computer. Gardner in Fig. 24a, 24b, [0094] and [0096] teaches, symbols on screen that are manipulated by the operator, for example, by color-coding for specific tubes to be cleaned. Claim 34 of the instant application is an obvious variant of claim 16 of the Patent No # 10401878 in view of Gardner, and therefore is not patentably distinct. One of ordinary skill in the art could modify claim 16 of the patent in view of Gardner to add, wherein the manually aligning of the nozzle includes controlling movement of the nozzle with the computer. One would have been motivated to do so because doing so would improve the heat exchanger cleaning system and method by allowing to utilize well-known features of the art such as enabling operator control by convenient color-coding and similar manipulations on the screen for cleaning operations as taught by Gardner in Fig. 24a, 24b, [0094] and [0096] etc.

Claim(s) 25 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 16 of U.S. Patent No. 10401878 in view of Gardner (US 20120055512 A1) in further view of Balzer (US 6681839 B1).
Claim 25 of the instant application depends on claim 24 therefore includes the limitation of claim 24. Claim 25 therefore also recites similar limitation as claim 16 of U.S. Patent No. 10401878 in view of Gardner (US 20120055512 A1). Claim 25 recites additional limitation, further comprising a camera provided on the fluid jet machine and being operatively engaged with the computing device; wherein the camera is utilized in the learning of the pattern of the openings defined in the face plate. Gardner in Fig. 1, and ¶0049-50 teaches cameras on the fluid jet assembly feeding images to command station. However, Gardner does not explicitly teach the camera(s) being utilized in the learning of the pattern of the openings. Balzer art then teaches the utilization of cameras for the learning of the pattern of the openings in Balzer, Fig. 3, C4,L30-35, C7,L6-14. Claim 25 of the instant application is an obvious variant of claim 16 of the U.S. Patent No. 10401878 in view of Gardner and Balzer, and therefore is not patentably distinct. One of ordinary skill in the art could modify claim 16 of U.S. Patent No. 10401878 in view of Gardner and Balzer to recite cameras to be utilized in the learning of the pattern of the openings. One would have been motivated to do so because doing so would enable more efficient and flexible control of cleaning operation to be achieved due to realizing various advantages, for example, since Gardner’s camera(s) can be repositioned and zoomed as desired, it would have been an well-known alternative way of utilizing the already existing camera(s) on a desired part of the system to acquire image signal(s) from the camera(s) and then allow the computer controller to analyze the image signal(s) identify each open end and associated structures on the tube sheet and calculate the coordinates (i.e., learn the pattern) to then use towards the automated cleaning/servicing operations as evident in Balzer, C4,L30-35, FIG. 3, C7,L6-14 etc.
	Claim 30 of the instant application depends from claim 28 and recites an additional limitation that is similar to the above additional limitation of claim 25 of the instant application. Hence, it is rejected based on the similar reasons as stated above for claim 25. 

(s) 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 16 of U.S. Patent No. 10401878 in view of Gardner (US 20120055512 A1) in further view of Gan (US 5838882 A).
Claim 26 of the instant application depends on claim 24 therefore includes the limitation of claim 24. Claim 26 therefore also recites similar limitation as claim 16 of U.S. Patent No. 10401878 in view of Gardner (US 20120055512 A1). Claim 26 recites additional limitation, further comprising a laser provided on the fluid jet machine and being operatively engaged with the computing device; wherein the laser is utilized in the learning of the pattern of the openings defined in the face plate. Gardner in Fig. 15, and ¶0057, 0072, 0010, 0018, and 0060 teaches a laser surface scanning device being utilized to determine 3-D coordinate targets and create a full resolution digital map of head flange 84, tube sheet 80, tubes 88 and tube open ends 86 of heat exchanger 12 and that the system can include a laser surface scanning device 100 for capturing three dimensional coordinates corresponding to the location of the tubes 88 in the heat exchanger 12 to be cleaned, a heat exchanger tube cleaning lance 90, a heat exchanger tube cleaning lance positioning device 91, and a motion control computer 120 for controlling the motion of the heat exchanger tube cleaning lance positioning device 91 with respect to the tubes 88 in the heat exchanger 12 based upon the three dimensional coordinates captured by the laser surface scanning device 100. However, Gardner does not explicitly teach the laser being provided on the fluid jet machine. Gan explicitly teaches the placement of various sensors as part of a sensory system on an end effector of the servicing machine, more specifically, a heat exchanger servicing robot, and thus Gan explicitly teaches the “on” the servicing machine portion of this additional limitation in Gan, C11, L41 – C12,L67. Claim 26 of the instant application is an obvious variant of claim 16 of the U.S. Patent No. 10401878 in view of Gardner and Gan, and therefore is not 
Claim 27 of the instant application depends on claim 24 therefore includes the limitation of claim 24. Claim 27 therefore also recites similar limitation as claim 16 of U.S. Patent No. 10401878 in view of Gardner (US 20120055512 A1). Claim 27 recites additional limitation, further comprising a distance sensor provided on the fluid jet machine and being operatively engaged with the computing device; wherein the distance sensor is utilized in the learning of the pattern of the openings defined in the face plate. Gardner in Fig. 15, and ¶0057, 0072, 0010, 0018, and 0060 teaches a laser surface scanning device being utilized to determine 3-D coordinate targets and create a full resolution digital map of head flange 84, tube sheet 80, tubes 88 and tube open ends 86 of heat exchanger 12 and that the system can include a laser surface scanning device 100 for capturing three dimensional coordinates corresponding to the location of the tubes 88 in the heat exchanger 12 to be cleaned, a heat exchanger tube cleaning lance 90, a heat exchanger tube cleaning lance positioning device 91, and a motion control computer 120 for controlling the motion of the heat exchanger tube cleaning lance positioning device 91 with .

Claim(s) 35 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 16 of U.S. Patent No. 10401878 in view of Gardner (US 20120055512 A1) in further view of Saxon (US 20040035445 A1).
Claim 35 of the instant application depends on claim 28 therefore includes the limitation of claim 28. Claim 35 therefore also recites similar limitation as claim 16 of U.S. Patent No. 10401878 in view of Gardner (US 20120055512 A1). Claim 35 recites additional limitation, further comprising: storing the learned pattern of openings in a memory of the computer. Gardner further teaches storing the learned patterns of openings in the motion control computer in [0012]. However, Gardner does not explicitly teach the storing in a memory of the computer. Saxon explicitly teaches storing similar types of data in a memory (data storage) of the computer in Saxon, [0042]. Claim 35 of the instant application is an obvious variant of claim 16 of the U.S. Patent No. 10401878 in view of Gardner and Saxon, and therefore is not patentably distinct. One of ordinary skill in the art could modify claim 16 of U.S. Patent No. 10401878 in view of Gardner and Saxon to recite storing the learned data in a memory. One would have been motivated to do so because doing so would enable more efficient and flexible control of cleaning operation to be achieved due to realizing various advantages, for example, it would have been a well-known and established way of storing available/acquired data in the data storage device of the computer-based motion controller to then use towards the automated cleaning/servicing operations as evident in Saxon, [0042].



Comparison table for Reference Co-pending Application No # 17071203:
Instant application # 16776770
Reference Patent Application No # 17071203
24. A system for cleaning heat exchanger tubes comprising: 
a fluid jet machine positionable proximate a heat exchanger to be cleaned; 


wherein, during performance of a cleaning operation, the fluid jet machine operatively connects to a pump which pumps fluid under high pressure through a nozzle on the fluid jet machine and into openings defined in a face plate of the heat exchanger;     
a computing device; 
programming installed in the computing device and operable to control the fluid jet machine and the cleaning operation; 

move the nozzle progressively from one opening to another during the performance of the cleaning operation.

positioning the heat exchanger or the tube bundle in front of a cleaning apparatus at the cleaning station; providing water jet cleaning equipment on a support assembly of the cleaning apparatus;




1. providing a pattern of tube openings defined in an end plate of the heat exchanger or the tube bundle to the computing device;
actuating the water jet cleaning equipment with the computing device;




(Note, claim 2 includes claim 1 subject matter due to dependency) wherein the providing of the pattern of tube openings includes: learning, with the programming provided in the computing device, the pattern of tube openings defined in the end plate of the heat exchanger or the tube bundle.
1. and performing a cleaning operation of the heat exchanger or the tube bundle with the water jet cleaning equipment under control of the programming of the computing device and by following the provided pattern of tube openings.

No similar claim limitation(s).
26. The system of claim 24, further comprising a laser provided on the fluid jet 

27. The system of claim 24, further comprising a distance sensor provided on the fluid jet machine and being operatively engaged with the computing device; wherein the distance sensor is utilized in the learning of the pattern of the openings defined in the face plate.
No similar claim limitation(s).


Claim(s) 24, 28-29, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 2 of copending Application No. 17071203 in view of Gardner (US 20120055512 A1).
This is a provisional nonstatutory double patenting rejection.
Claim 24 of the instant application recites similar limitations as claim 2 of copending Application No. 17071203. The differences between the claim 24 of the instant application and claim 2 of copending Application No. 17071203 is that the instant application recites additional limitation(s) regarding the connection related details in “wherein, during performance of a cleaning operation, the fluid jet machine operatively connects to a pump which pumps fluid under high pressure through a nozzle on [the fluid jet machine]”, and [utilizes the learned pattern] to move the nozzle progressively from one opening to another. Gardner teaches in ¶0049, “Pump 60 disposed on trailer 62 supplies pressurized cleaning materials to assembly 10 via tubing 64.” and in ¶0052, “A tip end 92 of cleaning lance 90 (as shown in FIGS. 6-10) may be inserted into and through each of tubes 88 of exchanger 12 by passing tip end 92 of cleaning lance 90 through open ends 86 of tubes 88 provided on tube sheet 80.” Gardner also teaches, [0059] - “The position of scanning device 100 and the position of tubes 88 can be synchronized for computer numerically controlled (CNC) operation. Then the operator can switch between joystick controller 70 or complete automation as desired.”; [0072] - “The system can include a laser surface scanning device 100 for capturing three dimensional coordinates corresponding to the location of the tubes 88 in the heat exchanger 12 to be cleaned, a heat exchanger tube cleaning lance 90, a heat exchanger tube cleaning lance positioning device 91, and a motion control computer 120 for controlling the motion of the heat exchanger tube cleaning lance positioning device 91 with respect to the tubes 88 in the heat exchanger 12 based upon the three dimensional coordinates captured by the laser surface scanning device 100.”; [0018] - “The motion of the tube cleaning device can be automatically navigated to the plurality of tubes on the tube sheet that define the perimeter of the cleaning region or to the one or more tubes located within the cleaning region using the motion control computer.” Gardner is an art in the area of interest as it teaches, an automated heat exchanger tube cleaning assembly and system (see Abstract). Claim 24 of the instant application is an obvious variant of claim 2 of copending Application No. 17071203 in view of Gardner, and therefore is not patentably distinct. One of ordinary skill in the art could modify claim 2 of copending Application No. 17071203 in view of Gardner to add, the connection related details in “wherein, during performance of a cleaning operation, the fluid jet machine operatively connects to a pump which pumps fluid under high pressure through a nozzle [on the fluid jet machine …]” and [utilizes the learned pattern] to move the nozzle progressively from one opening to another. One would have been motivated to do so because doing so would improve the heat exchanger cleaning system and method by allowing to utilize well-known features of the art such as an automated cleaning using the specific structural connections and automation functionalities of a fluid jet machine and other necessary arrangement of equipment as taught by Gardner in ¶0049, ¶0052, [0018], [0059], [0072] etc.
Claim 28 is rejected for the similar reasons as stated above (note, claim 28 has one less limitation regarding the connection of pump from the differences stated above between claim 24 of the instant application and claim 2 of copending Application No. 17071203).
Claim 29 of the instant application depends on claim 28 therefore includes the limitation of claim 28. Claim 29 therefore also recites similar limitation as claim 2 of copending Application No. 17071203 in view of Gardner (US 20120055512 A1). Claim 29 recites additional limitation, wherein the learning of the pattern of the plurality of tubes includes: determining a pattern of openings to the plurality of tubes in a face plate of the heat exchanger. Claim 2 (including claim 1 subject matter) of reference copending Application No. 17071203 already recites the pattern to be pattern of openings to the plurality of tubes in a face plate of a heat exchanger. 
Claim 31 of the instant application depends on claim 28 therefore includes the limitation of claim 28. Claim 31 therefore also recites similar limitation as claim 2 of copending Application No. 17071203 in view of Gardner (US 20120055512 A1). Claim 31 recites additional limitation, wherein the determining of the pattern of openings is accomplished using a laser to locate the openings in the face plate. Gardner in [0057] teaches, “As illustrated in FIG. 15, an independent laser (or other sensor) surface scanning device 100 can be utilized to 
Claim 32 of the instant application depends on claim 28 therefore includes the limitation of claim 28. Claim 32 therefore also recites similar limitation as claim 2 of copending Application No. 17071203 in view of Gardner (US 20120055512 A1). Claim 32 recites wherein the determining of the pattern of openings is accomplished by manually aligning the nozzle on the fluid jet machine with a sample number of openings in the face plate. Gardner in [0057] and [0078-80] teaches, aligning the tube cleaning device with the heat exchanger tubes based upon the tube locations determined by the digital survey, and that an operator can utilize motion control computer 120, control console 20, command station 44 and video cameras 30a, 30b, 30c & 30d to identify specific groups of tubes 88 on tube sheet 80 for cleaning. The operator can select these groups of tubes 88 by, for example, identifying specific sections or regions of tube sheet 80 containing these groups of tubes 88. The operator can then navigate the motion of one or more lances 90 to clean these groups of tubes 88. It also teaches that lances 90 can be located within guide tubes 94. Lances 90 can be positioned such that their tip ends 92 align with the open ends 86 of the tubes 88 of exchanger 12. In an illustrative embodiment, the spacing between each lance 90 can be set manually using a bracelet 191 that slips over guide tubes 94 and/or lances 90. Claim 32 of the instant application is an obvious variant of claim 2 of copending Application No. 17071203 in view of Gardner, and therefore is not patentably distinct. One of ordinary skill in the art could modify claim 2 of copending Application No. 17071203 in view of Gardner to add, wherein the determining of the pattern of openings is accomplished by manually aligning the nozzle on the fluid jet machine with a sample number of openings in the face plate. One would have been motivated to do so because doing so would improve the heat exchanger cleaning system and method by allowing to utilize well-known alternative features of the art such as enabling operator control to achieve manual alignment/positioning of nozzles in order to learn and later use the learning for cleaning operations as taught by Gardner in ¶0057, ¶0078-80 etc.
wherein the manually aligning of the nozzle includes controlling movement of the nozzle with the computer.” that is taught by the citations of Gardner as described for claim 32 above. Hence, it is rejected based on the similar reasons as stated above for claim 32.
Claim 34 of the instant application depends on claim 33 therefore includes the limitation of claim 33. Claim 34 therefore also recites similar limitation as claim 2 of copending Application No. 17071203 in view of Gardner (US 20120055512 A1). Claim 34 recites additional limitation, wherein the controlling of the movement of the nozzle with the computer is accomplished by manipulating icons on a user interface of the computer. Gardner in Fig. 24a, 24b, [0094] and [0096] teaches, symbols on screen that are manipulated by the operator, for example, by color-coding for specific tubes to be cleaned. Claim 34 of the instant application is an obvious variant of claim 2 of copending Application No. 17071203 in view of Gardner, and therefore is not patentably distinct. One of ordinary skill in the art could modify claim 2 of copending Application No. 17071203 in view of Gardner to add, wherein the manually aligning of the nozzle includes controlling movement of the nozzle with the computer. One would have been motivated to do so because doing so would improve the heat exchanger cleaning system and method by allowing to utilize well-known features of the art such as enabling operator control by convenient color-coding and similar manipulations on the screen for cleaning operations as taught by Gardner in Fig. 24a, 24b, [0094] and [0096] etc.

Claim(s) 25 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 2 of copending Application No. 17071203 in view of Gardner (US 20120055512 A1) in further view of Balzer (US 6681839 B1).

Claim 25 of the instant application depends on claim 24 therefore includes the limitation of claim 24. Claim 25 therefore also recites similar limitation as claim 2 of copending Application No. 17071203 in view of Gardner (US 20120055512 A1). Claim 25 recites additional limitation, further comprising a camera provided on the fluid jet machine and being operatively engaged with the computing device; wherein the camera is utilized in the learning of the pattern of the openings defined in the face plate. Gardner in Fig. 1, and ¶0049-50 teaches cameras on the fluid jet assembly feeding images to command station. However, Gardner does not explicitly teach the camera(s) being utilized in the learning of the pattern of the openings. Balzer art then teaches the utilization of cameras for the learning of the pattern of the openings in Balzer, Fig. 3, C4,L30-35, C7,L6-14. Claim 25 of the instant application is an obvious variant of claim 2 of copending Application No. 17071203 in view of Gardner and Balzer, and therefore is not patentably distinct. One of ordinary skill in the art could modify claim 2 of copending Application No. 17071203 in view of Gardner and Balzer to recite cameras to be utilized in the learning of the pattern of the openings. One would have been motivated to do so because doing so would enable more efficient and flexible control of cleaning operation to be achieved due to realizing various advantages, for example, since Gardner’s camera(s) can be repositioned and zoomed as desired, it would have been an well-known alternative way of utilizing the already existing camera(s) on a desired part of the system to acquire image signal(s) from the camera(s) and then allow the computer controller to analyze the image signal(s) identify each open end and associated structures on the tube sheet and calculate the coordinates (i.e., learn the pattern) to then use towards the automated cleaning/servicing operations as evident in Balzer, C4,L30-35, FIG. 3, C7,L6-14 etc.


Claim(s) 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 2 of copending Application No. 17071203 in view of Gardner (US 20120055512 A1) in further view of Gan (US 5838882 A).
This is a provisional nonstatutory double patenting rejection.
Claim 26 of the instant application depends on claim 24 therefore includes the limitation of claim 24. Claim 26 therefore also recites similar limitation as claim 2 of copending Application No. 17071203 in view of Gardner (US 20120055512 A1). Claim 26 recites additional limitation, further comprising a laser provided on the fluid jet machine and being operatively engaged with the computing device; wherein the laser is utilized in the learning of the pattern of the openings defined in the face plate. Gardner in Fig. 15, and ¶0057, 0072, 0010, 0018, and 0060 teaches a laser surface scanning device being utilized to determine 3-D coordinate targets and create a full resolution digital map of head flange 84, tube sheet 80, tubes 88 and tube open ends 86 of heat exchanger 12 and that the system can include a laser surface scanning device 100 for capturing three dimensional coordinates corresponding to the location of the tubes 88 in the heat exchanger 12 to be cleaned, a heat exchanger tube cleaning lance 90, a heat exchanger tube cleaning lance positioning device 91, and a motion control computer 120 for controlling the motion of the heat exchanger tube cleaning lance positioning device 91 with respect to the tubes 88 in the heat exchanger 12 based upon the three dimensional coordinates captured by the laser surface scanning device 100. However, Gardner does not explicitly teach 
Claim 27 of the instant application depends on claim 24 therefore includes the limitation of claim 24. Claim 27 therefore also recites similar limitation as claim 2 of copending Application No. 17071203 in view of Gardner (US 20120055512 A1). Claim 27 recites additional limitation, further comprising a distance sensor provided on the fluid jet machine and being operatively engaged with the computing device; wherein the distance sensor is utilized in the learning of the pattern of the openings defined in the face plate. Gardner in Fig. 15, and ¶0057, 0072, 0010, 0018, and 0060 teaches a laser surface scanning device being utilized to determine 3-D coordinate targets and create a full resolution digital map of head flange 84, tube 

Claim(s) 35 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 3 of copending Application No. 17071203 in view of Gardner (US 20120055512 A1).
This is a provisional nonstatutory double patenting rejection.
Claim 35 of the instant application depends on claim 28 therefore includes the limitation of claim 28. Claim 35 therefore also recites similar limitation as claim 2 of copending Application No. 17071203 in view of Gardner (US 20120055512 A1). Claim 35 recites additional limitation, further comprising: storing the learned pattern of openings in a memory of the computer. Claim 3 (depends from claim 2) of copending Application No. 17071203 itself already recites storing, in a memory of the computing device, the learned pattern of tube openings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim(s) 30-35 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 30 recites the limitation: wherein the determining of the pattern of openings is accomplished using a camera to locate the openings in the face plate.
Claim(s) 31 recites the limitation: wherein the determining of the pattern of openings is accomplished using a laser to locate the openings in the face plate.
Claim(s) 32 recites the limitation: wherein the determining of the pattern of openings is accomplished by manually aligning the nozzle on the fluid jet machine with a sample number of openings in the face plate.
Claim(s) 35 recites the limitation: further comprising: storing the learned pattern of openings in a memory of the computer.
There is insufficient antecedent basis for these limitations in the above claims as underlined. 
In order to promote compact prosecution, to apply prior art, examiner has interpreted the abovementioned claims with underlined limitations to depend from base claim 29 (which recites determining a pattern of openings … in a face plate of the heat exchanger) instead of claim 28 that does not have any of these terms to be referred back from. 
Claim(s) 33-34 are also rejected due to dependency and thus will be interpreted based on above as well. 

Appropriate correction is required. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 24, 28-29, and 31-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gardner (US 20120055512 A1).
Regarding Claim 24, Gardner teaches:
A system for cleaning heat exchanger tubes comprising: ([0009] - “In accordance with the illustrative embodiments hereinafter described, an automated heat exchanger tube cleaning assembly and system are provided. In an embodiment, the system can automatically (without ongoing human intervention) survey the tube sheet of a heat exchanger in three dimensions, convert and record the survey results as a digital file in three dimensions, and then, according to sequential parameters input via custom software, automatically coordinate via computer one or more cleaning devices such as lances to effect the cleaning of each desired tube of the heat exchanger.”)
a fluid jet machine positionable proximate a heat exchanger to be cleaned; ([0044] - “Assembly 10 allows for automated tube lancing of a heat exchanger 12 or other piping or equipment used in an industrial facility such as, for example, a petrochemical plant or oil refinery. Assembly 10 is positioned adjacent exchanger 12 to be cleaned. Assembly 10 can facilitate the delivery of one or more streams of cleaning materials such as high-pressure water and/or chemicals to the inside of tubes 88 (see FIG. 4) inside exchanger 12.”)
wherein, during performance of a cleaning operation, the fluid jet machine operatively connects to a pump which pumps fluid under high pressure through a nozzle on the fluid jet machine and into openings defined in a face plate of the heat exchanger; ([0049] - “Pump 60 disposed on trailer 62 supplies pressurized cleaning materials to assembly 10 via tubing 64.”; [0052] - “A tip end 92 of cleaning lance 90 (as shown in FIGS. 6-10) may be inserted into and through each of tubes 88 of exchanger 12 by passing tip end 92 of cleaning lance 90 through open ends 86 of tubes 88 provided on tube sheet 80.”)
a computing device; (See the motion control computer 120 as illustrated in figures 17, 20A and as described in [0072] - a motion control computer 120 for controlling the motion of the heat exchanger tube cleaning lance positioning device 91 with respect to the tubes 88 in the heat exchanger 12 based upon the three dimensional coordinates captured by the laser surface scanning device 100. Also, [0117] - FIGS. 28-33 can be utilized in connection with a computerized program that is operational with motion control computer 120, in an illustrative embodiment.)
([0009] - “In an embodiment, the system can automatically (without ongoing human intervention) survey the tube sheet of a heat exchanger in three dimensions, convert and record the survey results as a digital file in three dimensions, and then, according to sequential parameters input via custom software, automatically coordinate via computer one or more cleaning devices such as lances to effect the cleaning of each desired tube of the heat exchanger.” Regarding programming-based operations, more details are in [0117-18])
wherein the programming is configured to ([0117] - “FIGS. 28-33 can be utilized in connection with a computerized program that is operational with motion control computer 120, in an illustrative embodiment.”) learn a pattern of the openings defined in the face plate ([0060] - “Motion control computer 120 can inspect and analyze the scanned images and identify each open end 86 and each associated flow passageway of each tube 88 in exchanger 12.”; [0057] - “As illustrated in FIG. 15, an independent laser (or other sensor) surface scanning device 100 can be utilized to determine three dimensional ("3-D") coordinate targets and create a full resolution digital map of head flange 84, tube sheet 80, tubes 88 and tube open ends 86 of heat exchanger 12.”) and utilizes the learned pattern to move the nozzle progressively from one opening to another during the performance of the cleaning operation. ([0059] - “The position of scanning device 100 and the position of tubes 88 can be synchronized for computer numerically controlled (CNC) operation. Then the operator can switch between joystick controller 70 or complete automation as desired.”; [0072] - “The system can include a laser surface scanning device 100 for capturing three dimensional coordinates corresponding to the location of the tubes 88 in the heat exchanger 12 to be cleaned, a heat exchanger tube cleaning lance 90, a heat exchanger tube cleaning lance positioning device 91, and a motion control computer 120 for controlling the motion of the heat exchanger tube cleaning lance positioning device 91 with respect to the tubes 88 in the heat exchanger 12 based upon the three dimensional coordinates captured by the laser surface scanning device 100.”; [0018] - “The motion of the tube cleaning device can be automatically navigated to the plurality of tubes on the tube sheet that define the perimeter of the cleaning region or to the one or more tubes located within the cleaning region using the motion control computer.”)

Regarding Claim 28, Gardner teaches:
A method of cleaning a plurality of tubes of a heat exchanger comprising: ([0009] - “In accordance with the illustrative embodiments hereinafter described, an automated heat exchanger tube cleaning assembly and system are provided. In an embodiment, the system can automatically (without ongoing human intervention) survey the tube sheet of a heat exchanger in three dimensions, convert and record the survey results as a digital file in three dimensions, and then, according to sequential parameters input via custom software, automatically coordinate via computer one or more cleaning devices such as lances to effect the cleaning of each desired tube of the heat exchanger.”)
positioning a fluid jet machine proximate a heat exchanger to be cleaned; ([0044] - “Assembly 10 allows for automated tube lancing of a heat exchanger 12 or other piping or equipment used in an industrial facility such as, for example, a petrochemical plant or oil refinery. Assembly 10 is positioned adjacent exchanger 12 to be cleaned. Assembly 10 can facilitate the delivery of one or more streams of cleaning materials such as high-pressure water and/or chemicals to the inside of tubes 88 (see FIG. 4) inside exchanger 12.”)
operatively linking the fluid jet machine to a computer; (See the motion control computer 120 as illustrated in figures 17, 20A and as described in [0072] - a motion control computer 120 for controlling the motion of the heat exchanger tube cleaning lance positioning device 91 with respect to the tubes 88 in the heat exchanger 12 based upon the three dimensional coordinates captured by the laser surface scanning device 100. Also, [0117] - FIGS. 28-33 can be utilized in connection with a computerized program that is operational with motion control computer 120, in an illustrative embodiment. [0049] - “Pump 60 disposed on trailer 62 supplies pressurized cleaning materials to assembly 10 via tubing 64.”; [0052] - “A tip end 92 of cleaning lance 90 (as shown in FIGS. 6-10) may be inserted into and through each of tubes 88 of exchanger 12 by passing tip end 92 of cleaning lance 90 through open ends 86 of tubes 88 provided on tube sheet 80.”; see also [0033] - FIGS. 20A & B are a front view of a command station in an embodiment of an automated heat exchanger tube and industrial tube/pipe cleaning assembly and system; [0045] - For example, referring back to FIG. 1, control console 20 can communicate with assembly 10 via hardwiring, such as an umbilical cable 22. Cable 22 can connect control console 20 to assembly 10 via, for example, an assembly control module 24 adjacent to assembly 10. Alternatively, assembly 10 can communicate with control console 20 via a wireless communications network, which can take the form of radio signals, Internet or other similar communication forms. Control console 20 can allow for precision control by an operator of assembly 10 at a location that is remote, that is, physically distant, from the location of exchanger 12.)
([0009] - “In an embodiment, the system can automatically (without ongoing human intervention) survey the tube sheet of a heat exchanger in three dimensions, convert and record the survey results as a digital file in three dimensions, and then, according to sequential parameters input via custom software, automatically coordinate via computer one or more cleaning devices such as lances to effect the cleaning of each desired tube of the heat exchanger.” Regarding programming-based operations, more details are in [0117-18])
learning, by initiating the programming of the computer, ([0117] - “FIGS. 28-33 can be utilized in connection with a computerized program that is operational with motion control computer 120, in an illustrative embodiment.” Note, [0058-61] teaches details of initial scanning for images to be delivered to motion control computer affiliated with control console 20 and command station 44 prior to beginning cleaning and [0063-65] teaches detailed method of re-calibration as needed.) a pattern of the plurality of tubes of the heat exchanger; ([0060] - “Motion control computer 120 can inspect and analyze the scanned images and identify each open end 86 and each associated flow passageway of each tube 88 in exchanger 12.”; [0057] - “As illustrated in FIG. 15, an independent laser (or other sensor) surface scanning device 100 can be utilized to determine three dimensional ("3-D") coordinate targets and create a full resolution digital map of head flange 84, tube sheet 80, tubes 88 and tube open ends 86 of heat exchanger 12.”) performing the cleaning operation following the learned pattern. ([0059] - “The position of scanning device 100 and the position of tubes 88 can be synchronized for computer numerically controlled (CNC) operation. Then the operator can switch between joystick controller 70 or complete automation as desired.”; [0072] - “The system can include a laser surface scanning device 100 for capturing three dimensional coordinates corresponding to the location of the tubes 88 in the heat exchanger 12 to be cleaned, a heat exchanger tube cleaning lance 90, a heat exchanger tube cleaning lance positioning device 91, and a motion control computer 120 for controlling the motion of the heat exchanger tube cleaning lance positioning device 91 with respect to the tubes 88 in the heat exchanger 12 based upon the three dimensional coordinates captured by the laser surface scanning device 100.”; [0018] - “The motion of the tube cleaning device can be automatically navigated to the plurality of tubes on the tube sheet that define the perimeter of the cleaning region or to the one or more tubes located within the cleaning region using the motion control computer.”)

Regarding Claim 29, Gardner teaches all the elements of claim 28. 
Gardner further teaches:
wherein the learning of the pattern of the plurality of tubes includes: determining a pattern of openings to the plurality of tubes in a face plate of the heat exchanger. (As above, [0060] - “Motion control computer 120 can inspect and analyze the scanned images and identify each open end 86 and each associated flow passageway of each tube 88 in exchanger 12.”; [0057] - “As illustrated in FIG. 15, an independent laser (or other sensor) surface scanning device 100 can be utilized to determine three dimensional ("3-D") coordinate targets and create a full resolution digital map of head flange 84, tube sheet 80, tubes 88 and tube open ends 86 of heat exchanger 12.”)

Gardner teaches all the elements of claim 28. 
Gardner further teaches:
wherein the determining of the pattern of openings is accomplished using a laser to locate the openings in the face plate. (See the 112(b) rejection and interpretations above; Gardner: [0057] - As illustrated in FIG. 15, an independent laser (or other sensor) surface scanning device 100 can be utilized to determine three dimensional ("3-D") coordinate targets and create a full resolution digital map of head flange 84, tube sheet 80, tubes 88 and tube open ends 86 of heat exchanger 12. Also, as above, [0072] - “The system can include a laser surface scanning device 100 for capturing three dimensional coordinates corresponding to the location of the tubes 88 in the heat exchanger 12 to be cleaned, a heat exchanger tube cleaning lance 90, a heat exchanger tube cleaning lance positioning device 91, and a motion control computer 120 for controlling the motion of the heat exchanger tube cleaning lance positioning device 91 with respect to the tubes 88 in the heat exchanger 12 based upon the three dimensional coordinates captured by the laser surface scanning device 100.”; [0018] - “The motion of the tube cleaning device can be automatically navigated to the plurality of tubes on the tube sheet that define the perimeter of the cleaning region or to the one or more tubes located within the cleaning region using the motion control computer.” See [0010], [0057] & [0060] for further details.)

Regarding Claim 32, Gardner teaches all the elements of claim 28. 
Gardner further teaches:
(See the 112(b) rejection and interpretations above; Gardner: See [0012] & [0071] - The method can include, for example, the steps of digitally surveying the heat exchanger tube sheet in three dimensions to determine the location of the heat exchanger tubes, positioning a tube cleaning device adjacent to the heat exchanger tube sheet, and aligning the tube cleaning device with the heat exchanger tubes based upon the tube locations determined by the digital survey. While [0057] teaches utilizing scanning device to determine 3-D coordinate targets for mapping, [0078] teaches: In an illustrative embodiment, the assembly and system of the present invention do not utilize scanning device 100. Instead, an operator can utilize motion control computer 120, control console 20, command station 44 and video cameras 30a, 30b, 30c & 30d to identify specific groups of tubes 88 on tube sheet 80 for cleaning. The operator can select these groups of tubes 88 by, for example, identifying specific sections or regions of tube sheet 80 containing these groups of tubes 88. The operator can then navigate the motion of one or more lances 90 to clean these groups of tubes 88. [0079] - Lances 90 may be staggered such that they form, for example, a triangular, rectangular or any other shaped pattern to correspond to the arrangement of multiple rows of tubes 88 on tube sheet 80. Also, one or more of lances 90 may be protruded or retracted during a cleaning stroke such that, for example, only three of five, or two of five, lances 90 actually enter tubes 88 during cleaning. Such protrusion or retraction can be accomplished manually or using control console 20 and motion control computer 120. [0080] - Lances 90 can be located within guide tubes 94. Lances 90 can be positioned such that their tip ends 92 align with the open ends 86 of the tubes 88 of exchanger 12. In an illustrative embodiment, the spacing between each lance 90 can be set manually using a bracelet 191 that slips over guide tubes 94 and/or lances 90.)

Regarding Claim 33, Gardner teaches all the elements of claim 32. 
Gardner further teaches:
wherein the manually aligning of the nozzle includes controlling movement of the nozzle with the computer. (See the 112(b) rejection and interpretations above; Gardner: From above, see [0012] & [0071] - … aligning the tube cleaning device with the heat exchanger tubes based upon the tube locations determined by the digital survey. [0078] - … an operator can utilize motion control computer 120, control console 20, command station 44 and video cameras 30a, 30b, 30c & 30d to identify specific groups of tubes 88 on tube sheet 80 for cleaning. The operator can select these groups of tubes 88 by, for example, identifying specific sections or regions of tube sheet 80 containing these groups of tubes 88. The operator can then navigate the motion of one or more lances 90 to clean these groups of tubes 88. [0079] - Lances 90 may be staggered such that they form, for example, a triangular, rectangular or any other shaped pattern to correspond to the arrangement of multiple rows of tubes 88 on tube sheet 80. Also, one or more of lances 90 may be protruded or retracted during a cleaning stroke such that, for example, only three of five, or two of five, lances 90 actually enter tubes 88 during cleaning. Such protrusion or retraction can be accomplished manually or using control console 20 and motion control computer 120. [0080] - Lances 90 can be located within guide tubes 94. Lances 90 can be positioned such that their tip ends 92 align with the open ends 86 of the tubes 88 of exchanger 12. In an illustrative embodiment, the spacing between each lance 90 can be set manually using a bracelet 191 that slips over guide tubes 94 and/or lances 90. See also [0113] - movement of lances 90 can be performed by an operator in the field or using cleaning-in-progress screen 350, or otherwise via command console 20.)

Regarding Claim 34, Gardner teaches all the elements of claim 33. 
Gardner further teaches:
wherein the controlling of the movement of the nozzle with the computer is accomplished by manipulating icons on a user interface of the computer. (See the 112(b) rejection and interpretations above; Gardner: Besides above, see [0094] - FIGS. 24a & 24b are illustrative examples of an edit screen 330 for the manual process 322. Edit screen 330 can display a map that identifies the locations of tubes 88 on open end 86 of exchanger 12. [0096] - The tubes on edit screen 330 can correspond to the tubes 88 on the face of tube sheet 80. The operator can indicate the specific operation that will occur for each tube 88. The tubes on edit screen 330 can be color coded to indicate cleaning functions. In an illustrative embodiment, FIG. 24a is the initial edit screen 330 with all tubes labeled gray (GR) to indicate that initially, none of the tubes have been designated for cleaning. FIG. 24b is the edit screen after specific functions with corresponding color codes for the tubes have been entered. For example, navy blue tubes (NB) can indicate a home position, which is where the cleaning will begin and which can correspond to the location of lances 90 in the field. Yellow tubes (Y) can indicate tubes that will be cleaned. Green (G) can indicate tubes that have already been cleaned. Light blue (LB) can indicate tubes for which cleaning or designation is in process. Orange (O) can indicate a blocked tube. Gray tubes (GR) can indicate where tubes 88 have been excluded from cleaning. Maroon tubes (M) can indicate a mechanical plug. Brown tubes (B) can indicate a baffle exists immediately adjacent to this location. Dark green (DG) can indicate cleaned tubes, but with a baffle. Purple tubes (P) can indicate some other type of exclusion. Here, the “(GR)” symbols are the icons that are manipulated by the operator, for example, by color-coding for specific tubes to be cleaned. Also note, these teachings are aligned with the interpretation of user interface under broadest reasonable interpretation in light of the examples and description provided in applicant specification, [0127].)

Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US 20120055512 A1) in view of Balzer (US 6681839 B1).

Regarding Claim 25, Gardner teaches all the elements of claim 24.
Gardner further teaches:
(Fig. 1 – see the cameras 30a, 30b and 30c on the assembly 10 (part of fluid jet machine for cleaning the heat exchanger 12); [0049] - [0049] In an illustrative embodiment, a series of four cameras 30a, 30b, 30c, & 30d can feed images to command station 44. The cameras 30a, 30b, 30c, & 30d preferably have full remote-control pan, tilt, and zoom as well as near-infrared capability and completely waterproof enclosures. Two cameras 30a, 30b can display the work at the exchanger tube sheet in close-up detail to, for example, allow a process operator to safely watch the work as it occurs and/or to guide him in real time if he elects to control the cleaning process from a remote location. Third camera 30c can display the entire exchanger 12 and assembly 10. Fourth camera 30d can be positioned atop command trailer 40 to display the area around a pump 60 and trailer 62. Pump 60 disposed on trailer 62 supplies pressurized cleaning materials to assembly 10 via tubing 64. Cameras 30a, 30b, 30c and 30d can be moved or repositioned as necessary to obtain the desired view of the system. [0050] - Cameras 30a, 30b, 30c, & 30d can also utilize zoom lens controllers in order to adjust the magnification factor such that assembly 10 and exchanger 12 may be monitored at whatever magnification is desired.)
While Gardner’s system/method has cameras as cited above and utilizes them for the cleaning operation, and also can be utilized instead of the scanning device 100 (note, scanning device 100 or similar sensors are used for learning the pattern of the tube open ends) for identifying specific groupings of tubes for cleaning (See [0078] - an operator can utilize motion control computer 120, control console 20, command station 44 and video cameras 30a, 30b, 30c & 30d to identify specific groups of tubes 88 on tube sheet 80 for cleaning. The operator can select these groups of tubes 88 by, for example, identifying specific sections or regions of tube sheet 80 containing these groups of tubes 88. The operator can then navigate the motion of one or more lances 90 to clean these groups of tubes 88. See also [0057] for laser or “other sensor”.), Gardner does not explicitly disclose:
[wherein the camera] is utilized in the learning of the pattern of the openings [defined in the face plate.] 
Balzer explicitly teaches the utilization of cameras for the learning of the pattern of the openings of the following limitation:
[wherein the camera] is utilized in the learning of the pattern of the openings [defined in the face plate.] (See C4,L30-35 - FIG. 3 is a perspective view of an exemplary embodiment of the three-axis cleaning lance positioning mechanism and a camera for capturing an image of the tube sheet so that the open end of each of the exchange-tubes in the heat exchanger may be identified and coordinates calculated by the lance position computer controller. C7,L6-14 - Lance position computer controller 44 is then allowed to analyze the image signal from camera 42 to identify each open end 30 and each flow passageway 78 of each of the exchange-tubes 18 connected to the tube sheet 22 and to calculate and store a separate pair of horizontal and vertical exchange-tube center coordinates relative to the non-moving portion, U-shaped portion 52, of the three-axis cleaning lance positioning mechanism 40 that correspond with the flow passageway 78 and the front of the open end 30 of each of the exchange-tubes 18 connected to tube sheet 22.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of well-known way of utilizing camera(s) to learn the pattern of the open ends by calculating the coordinates as taught by Balzer to the system and method of cleaning a heat exchanger with a fluid jet machine assembly that uses various sensors including cameras to acquire image/videos for the automated cleaning operation as taught by Gardner as both are directed to the field of controlling of various servicing operations such as cleaning of a heat exchanger. The combination would have been motivated to enable more efficient and flexible control of cleaning operation to be achieved due to realizing various advantages, for example, since Gardner’s camera(s) can be repositioned and zoomed as desired, it would have been an well-known alternative way of utilizing the already existing camera(s) on a desired part of the system to acquire image signal(s) from the camera(s) and then allow the computer controller to analyze the image signal(s) identify each open end and associated structures on the tube sheet and calculate the coordinates (i.e., learn the pattern) to then use towards the automated cleaning/servicing operations as evident in Balzer, C4,L30-35, FIG. 3, C7,L6-14 etc.

Regarding Claim 30, Gardner teaches all the elements of claim 28.
Gardner further teaches:
… using a camera … (See the 112(b) rejection and interpretations above; Gardner: Fig. 1 – see the cameras 30a, 30b and 30c on the assembly 10 (part of fluid jet machine for cleaning the heat exchanger 12); [0049] - [0049] In an illustrative embodiment, a series of four cameras 30a, 30b, 30c, & 30d can feed images to command station 44. The cameras 30a, 30b, 30c, & 30d preferably have full remote-control pan, tilt, and zoom as well as near-infrared capability and completely waterproof enclosures. Two cameras 30a, 30b can display the work at the exchanger tube sheet in close-up detail to, for example, allow a process operator to safely watch the work as it occurs and/or to guide him in real time if he elects to control the cleaning process from a remote location. Third camera 30c can display the entire exchanger 12 and assembly 10. Fourth camera 30d can be positioned atop command trailer 40 to display the area around a pump 60 and trailer 62. Pump 60 disposed on trailer 62 supplies pressurized cleaning materials to assembly 10 via tubing 64. Cameras 30a, 30b, 30c and 30d can be moved or repositioned as necessary to obtain the desired view of the system. [0050] - Cameras 30a, 30b, 30c, & 30d can also utilize zoom lens controllers in order to adjust the magnification factor such that assembly 10 and exchanger 12 may be monitored at whatever magnification is desired.)
While Gardner’s system/method has cameras as cited above and utilizes them for the cleaning operation, and also can be utilized instead of the scanning device 100 (note, scanning device 100 or similar sensors are used for learning the pattern of the tube open ends) for identifying specific groupings of tubes for cleaning (See [0078] - an operator can utilize motion control computer 120, control console 20, command station 44 and video cameras 30a, 30b, 30c & 30d to identify specific groups of tubes 88 on tube sheet 80 for cleaning. The operator can select these groups of tubes 88 by, for example, identifying specific sections or regions of tube sheet 80 containing these groups of tubes 88. The operator can then navigate the motion of one or more lances 90 to clean these groups of tubes 88. See also [0057] for laser or “other sensor”.), Gardner does not explicitly disclose:
wherein the determining of the pattern of openings is accomplished [using a camera] to locate the openings in the face plate.
Balzer explicitly teaches the utilization of cameras for the determining of the pattern of the openings of the following limitation:
wherein the determining of the pattern of openings is accomplished [using a camera] to locate the openings in the face plate. (See C4,L30-35 - FIG. 3 is a perspective view of an exemplary embodiment of the three-axis cleaning lance positioning mechanism and a camera for capturing an image of the tube sheet so that the open end of each of the exchange-tubes in the heat exchanger may be identified and coordinates calculated by the lance position computer controller. C7,L6-14 - Lance position computer controller 44 is then allowed to analyze the image signal from camera 42 to identify each open end 30 and each flow passageway 78 of each of the exchange-tubes 18 connected to the tube sheet 22 and to calculate and store a separate pair of horizontal and vertical exchange-tube center coordinates relative to the non-moving portion, U-shaped portion 52, of the three-axis cleaning lance positioning mechanism 40 that correspond with the flow passageway 78 and the front of the open end 30 of each of the exchange-tubes 18 connected to tube sheet 22.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of well-known way of utilizing camera(s) to determine the pattern of the open ends by calculating the coordinates as taught by Balzer to the system and method of cleaning a heat exchanger with a fluid jet machine assembly that already uses various sensors including cameras to acquire image/videos for the automated cleaning operation as taught by Gardner as both are directed to the field of controlling of various servicing operations such as cleaning of a heat exchanger. The combination would have been motivated to enable more efficient and flexible control of cleaning operation to be achieved Balzer, C4,L30-35, FIG. 3, C7,L6-14 etc.

Claim(s) 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US 20120055512 A1) in view of Gan (US 5838882 A).

Regarding Claim 26, Gardner teaches all the elements of claim 24.
Gardner further teaches:
further comprising a laser provided … and being operatively engaged with the computing device; ([0057] - As illustrated in FIG. 15, an independent laser (or other sensor) surface scanning device 100 can be utilized to determine three dimensional ("3-D") coordinate targets and create a full resolution digital map of head flange 84, tube sheet 80, tubes 88 and tube open ends 86 of heat exchanger 12. Also, as above, [0072] - “The system can include a laser surface scanning device 100 for capturing three dimensional coordinates corresponding to the location of the tubes 88 in the heat exchanger 12 to be cleaned, a heat exchanger tube cleaning lance 90, a heat exchanger tube cleaning lance positioning device 91, and a motion control computer 120 for controlling the motion of the heat exchanger tube cleaning lance positioning device 91 with respect to the tubes 88 in the heat exchanger 12 based upon the three dimensional coordinates captured by the laser surface scanning device 100.”; [0018] - “The motion of the tube cleaning device can be automatically navigated to the plurality of tubes on the tube sheet that define the perimeter of the cleaning region or to the one or more tubes located within the cleaning region using the motion control computer.” See [0010], [0057] & [0060] for further details.)
wherein the laser is utilized in the learning of the pattern of the openings defined in the face plate. (As above, [0072] - “The system can include a laser surface scanning device 100 for capturing three dimensional coordinates corresponding to the location of the tubes 88 in the heat exchanger 12 to be cleaned, a heat exchanger tube cleaning lance 90, a heat exchanger tube cleaning lance positioning device 91, and a motion control computer 120 for controlling the motion of the heat exchanger tube cleaning lance positioning device 91 with respect to the tubes 88 in the heat exchanger 12 based upon the three dimensional coordinates captured by the laser surface scanning device 100.”; [0018] - “The motion of the tube cleaning device can be automatically navigated to the plurality of tubes on the tube sheet that define the perimeter of the cleaning region or to the one or more tubes located within the cleaning region using the motion control computer.” See [0010], [0057] & [0060] for further details.)
While Gardner’s system/method can place the laser surface scanning device anywhere including being mounted upon the tube sheet using a scanning mount 102, it states that the scanning mount is preferably not attached to the assembly 10, positioning device 91 and/or cleaning lance 90 (i.e., all part of the cleaning system using fluid jet machine as cited above) as in [0058], and thus Gardner does not explicitly disclose:
[… a laser provided] on [the fluid jet machine.]
Gan explicitly teaches the placement of various sensors as part of a sensory system on an end effector of the servicing machine, more specifically, a heat exchanger servicing robot, and thus Gan explicitly teaches the “on” the servicing machine portion of the following limitation:
[… a laser provided] on [the fluid jet machine.] (See C11, L41 – C12,L67 for the various details regarding the placement of various sensors as part of a sensory system on an end effector of the servicing machine, more specifically, a heat exchanger servicing robot. More specifically, see C11,L41-53 - The end effector 200 is positioned by a robot under the control of a computer, preferably as part of the system represented in FIGS. 1 and 3. The robot 100 or manipulator, has a base 102 fixed with respect to the tube sheet 10, an articulated arm 104 for moving parallel to the tube sheet, and an end effector 200 carried by the arm for sequential positioning under a plurality of selected tube openings. The end effector carries a tool 202 which is actuable in a direction perpendicular to the tube sheet for insertion into a respective selected tube opening 16a. This tool can be an inspection tool, or repair tool, or other device for performing an operation on the tube associated with a particular tube opening. C11,L54-56 - The sensory system is carried by the end effector, for dynamically tracking the position of the tool relative to a selected tube opening. C12,L26-47 - The sensory system also includes an optical sensor subsystem, 10 for projecting a structured light beam toward the tube sheet at the location of the selected tube opening 16a or a proxy opening 16b. Because the openings are on a known matrix, the structured light beam can be projected from source 208 to a laterally spaced tube opening 16b having a known offset from the selected tube opening 16a. Very little difference is likely between the distance from the centerline of tool 202 to the centerline of adjacent structural light source 208, and between the center of target opening 16a and the center of adjacent opening 16b at which the structured light beam would be aimed. The structured light pattern will be reflected by the tube sheet 10. The reflection also forms a structured light pattern, which varies in accordance with the spatial relationship between the projected structured light beam, and the selected tube opening. Means such as one or more imaging sensors 210, are provided for receiving the structured light pattern reflected by the tube sheet. The reflected pattern as received, is sensed as a pattern, and a second signal is generated commensurate with the spatial relationship of the reflection to the selected tube opening. Additionally, see claim 5 - wherein the means for projecting a structured light beam includes a laser source and claim 6 - wherein the laser source is carried on the end effector at a location which is one tube opening pitch lateral of said tool.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of well-known way of placement of various sensors including laser light source(s) as part of a sensory system on an end effector of the servicing robot/machine or other device for performing an operation on the tube associated with tube opening(s) as taught by Gan to the system and method of cleaning a heat exchanger with a fluid jet machine assembly that uses various sensors including a laser scanning device as taught by Gardner as both are directed to the field of controlling of various servicing operations of a heat exchanger. The combination would have been motivated to enable more efficient and flexible control of cleaning operation to be achieved due to realizing various advantages, for example, it would have been an well-known alternative way of placing the already Gan, C11,L41-53, C11,L54-56, C12,L26-47, Claims 5-6 etc.

Regarding Claim 27, Gardner teaches all the elements of claim 24.
Gardner further teaches:
further comprising a distance sensor provided … and being operatively engaged with the computing device; ([0057] - As illustrated in FIG. 15, an independent laser (or other sensor) surface scanning device 100 can be utilized to determine three dimensional ("3-D") coordinate targets and create a full resolution digital map of head flange 84, tube sheet 80, tubes 88 and tube open ends 86 of heat exchanger 12. Also, as above, [0072] - “The system can include a laser surface scanning device 100 for capturing three dimensional coordinates corresponding to the location of the tubes 88 in the heat exchanger 12 to be cleaned, a heat exchanger tube cleaning lance 90, a heat exchanger tube cleaning lance positioning device 91, and a motion control computer 120 for controlling the motion of the heat exchanger tube cleaning lance positioning device 91 with respect to the tubes 88 in the heat exchanger 12 based upon the three dimensional coordinates captured by the laser surface scanning device 100.”; [0018] - “The motion of the tube cleaning device can be automatically navigated to the plurality of tubes on the tube sheet that define the perimeter of the cleaning region or to the one or more tubes located within the cleaning region using the motion control computer.” See [0010], [0057] & [0060] for further details. Note, regarding the scanning device being a distance sensor, see [0057] - Scanning device 100 can move in three dimensions while controlled solely via motion control computer 120. For example, device 100 can measure the distance between the end of guide tube 94 and tube sheet 80 of exchanger 12 as a z-axis measurement. Three-dimensional coordinate mapping can allow for inclusion of precise digital data from the x, y and z coordinates, which eliminates errors which can result from roll, pitch, skew or yaw measured in two-dimensional environments only.)
wherein the distance sensor is utilized in the learning of the pattern of the openings defined in the face plate. (As above, [0072] - “The system can include a laser surface scanning device 100 for capturing three dimensional coordinates corresponding to the location of the tubes 88 in the heat exchanger 12 to be cleaned, a heat exchanger tube cleaning lance 90, a heat exchanger tube cleaning lance positioning device 91, and a motion control computer 120 for controlling the motion of the heat exchanger tube cleaning lance positioning device 91 with respect to the tubes 88 in the heat exchanger 12 based upon the three dimensional coordinates captured by the laser surface scanning device 100.”; [0018] - “The motion of the tube cleaning device can be automatically navigated to the plurality of tubes on the tube sheet that define the perimeter of the cleaning region or to the one or more tubes located within the cleaning region using the motion control computer.” See [0010], [0057] (for the scanning device 100 being the distance sensor) & [0060] for further details.)
While Gardner’s system/method can place the scanning device (distance sensor) anywhere including being mounted upon the tube sheet using a scanning mount 102, it states that the scanning mount is preferably not attached to the assembly 10, positioning device 91 and/or cleaning lance 90 (i.e., all part of the cleaning system using fluid jet machine as cited above) as in [0058], and thus Gardner does not explicitly disclose:
[… a distance sensor provided] on [the fluid jet machine.]
Gan explicitly teaches the placement of various sensors as part of a sensory system on an end effector of the servicing machine, more specifically, a heat exchanger servicing robot, and thus Gan explicitly teaches the “on” the servicing machine portion of the following limitation:
[… a distance sensor provided] on [the fluid jet machine.] (See C11, L41 – C12,L67 for the various details regarding the placement of various sensors as part of a sensory system on an end effector of the servicing machine, more specifically, a heat exchanger servicing robot. More specifically, see C11,L41-53 - The end effector 200 is positioned by a robot under the control of a computer, preferably as part of the system represented in FIGS. 1 and 3. The robot 100 or manipulator, has a base 102 fixed with respect to the tube sheet 10, an articulated arm 104 for moving parallel to the tube sheet, and an end effector 200 carried by the arm for sequential positioning under a plurality of selected tube openings. The end effector carries a tool 202 which is actuable in a direction perpendicular to the tube sheet for insertion into a respective selected tube opening 16a. This tool can be an inspection tool, or repair tool, or other device for performing an operation on the tube associated with a particular tube opening. C11,L54-56 - The sensory system is carried by the end effector, for dynamically tracking the position of the tool relative to a selected tube opening. C12,L26-47 - The sensory system also includes an optical sensor subsystem, 10 for projecting a structured light beam toward the tube sheet at the location of the selected tube opening 16a or a proxy opening 16b. Because the openings are on a known matrix, the structured light beam can be projected from source 208 to a laterally spaced tube opening 16b having a known offset from the selected tube opening 16a. Very little difference is likely between the distance from the centerline of tool 202 to the centerline of adjacent structural light source 208, and between the center of target opening 16a and the center of adjacent opening 16b at which the structured light beam would be aimed. The structured light pattern will be reflected by the tube sheet 10. The reflection also forms a structured light pattern, which varies in accordance with the spatial relationship between the projected structured light beam, and the selected tube opening. Means such as one or more imaging sensors 210, are provided for receiving the structured light pattern reflected by the tube sheet. The reflected pattern as received, is sensed as a pattern, and a second signal is generated commensurate with the spatial relationship of the reflection to the selected tube opening. Additionally, see claim 5 - wherein the means for projecting a structured light beam includes a laser source and claim 6 - wherein the laser source is carried on the end effector at a location which is one tube opening pitch lateral of said tool.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of well-known way of placement of various sensors including laser light source(s) as distance sensor(s) as part of a sensory system on an end effector of the servicing robot/machine or other device for performing an operation on the tube associated with tube opening(s) as taught by Gan to the system and method of cleaning a heat exchanger with a fluid jet machine assembly that uses various sensors including a laser scanning device as distance sensor(s) as taught by Gardner as both are directed to the field of controlling of various servicing operations of a heat exchanger. The combination would have been motivated to enable more efficient and flexible control of cleaning operation to be achieved due to realizing various advantages, for example, it would have been an Gan, C11,L41-53, C11,L54-56, C12,L26-47, Claims 5-6 etc.

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US 20120055512 A1) in view of Saxon (US 20040035445 A1).

Regarding Claim 35, Gardner teaches all the elements of claim 28. 
While Gardner further teaches storing the learned patterns of openings in the motion control computer (See at least [0012] - The method can include, for example, the steps of digitally surveying the heat exchanger tube sheet in three dimensions to determine the location of the heat exchanger tubes, positioning a tube cleaning device adjacent to the heat exchanger tube sheet, and aligning the tube cleaning device with the heat exchanger tubes based upon the tube locations determined by the digital survey. The survey results obtained from the digital survey may be stored in a motion control computer. Each of the steps of digitally surveying, positioning, and aligning may be controlled by a motion control computer. Further, the location of the motion control computer may be remote from the location of the tube cleaning device.),
Gardner does not explicitly teach storing in a memory of the computer in the following limitation:
[further comprising: storing the learned pattern of openings] in a memory [of the computer.] 
Saxon explicitly teaches storing similar types of data in a memory of the computer in the following limitation:
[further comprising: storing the learned pattern of openings] in a memory [of the computer.] (See the 112(b) rejection and interpretations above; Saxon: [0042] Next, the nozzle is retracted from the tube opening, with use of the portable controller, and the operator roughly aligns the nozzle with the second tube to be cleaned. The same nozzle inserting and location determining procedure is again carried out as described above. With use of the two tube opening locations determined along the spacing line, a tube spacing distance d1, as shown in FIG. 1, is determined and the spacing distance is stored in the controller which includes a data storage device as well as a device to store operational software of the cleaning system. Following input from the operator to controller 94, the system is instructed to begin tube cleaning, and the carriage (in driving mode) is returned automatically to the first tube opening to begin the automatic cleaning operation.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of well-known feature of storing data regarding tube locations and distances in the data storage device of the controller as taught by Saxon to the system and method of cleaning a heat exchanger with a fluid jet machine assembly that stores learned pattern data of open ends of tubes in the motion control computer as taught by Gardner as both are directed to the field of controlling of various servicing operations such as cleaning of a heat exchanger. The combination would have been motivated to enable more efficient and flexible control of cleaning operation to be achieved due to realizing various advantages, for example, it would have been a well-known and established way of storing available/acquired data in the data storage device of the computer-based motion controller to then use towards the automated cleaning/servicing operations as evident in Saxon, [0042].

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009,158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Newman; John W. (US 20150204768 A1): This art discusses the use of a laser-based displacement sensor. FIG. 3 shows a manifold with a plurality of tubes for directing air to a single convergent point in space to create a single linear jet of air with a uniform pressure over a variable working distance that is substantially coaxial with the laser beam or other sensing medium used to measure sample surface displacements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARZIA T MONTY whose telephone number is (571)272-5441.  The examiner can normally be reached on M-R: 2-6 pm (approximately). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5441.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/MARZIA T MONTY/Examiner, Art Unit 2117   

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117